Title: Muscoe Livingston to the Commissioners, 24 August 1778
From: Livingston, Muscoe
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Nantes, 24 August. 1778
     
     My having been very unwell ever Since Capt. Tuckers departure from this place, has prevented My writing you, on the Subject, of the three prizes, which he Sold to Monsieure Peuchelburg, of L’orint for Account of Mr. Scweighauser of this place; it appears by Capt. Tuckers certificate as well as by other papers in My possession (which shall be sent you, if Necessary) that Mr. Peuchelburg assured Capt. Tucker, there was a duty of Forty thousand Livers, on the three thousand quintills of fish, which induced him to Lett, his, and Crews part of that quantity, of very fine fish, together with the three Vessells be sold for thirty thousand Livers. This Sum, was very short, of what they would have sold for, had we been allow’d the privilege of benifiting by an Article of the Treaty, now Subsisting between France and america; these Vessells was entered and claired cleared at Lorient, and entered here, as american property, and from America; as I am empowerd by Capt. Tucker, to apply to you, to have this Matter properly Represented, and Receive back the duties (if any is paid) take the Liberty of Requesting the Favour to be informed, whether we Must be contented, with that Loss, or how we are to be Redressed. I have the Honor to be with Respect Your Most Obt. H. svt.,
     
      M. Livingston
     
    